DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (2011/0098841) and in view of Schneider et al. (US 4149388).
the bore 64 has two vertical walls that run on the left and right sides of the bore 64), further including a plurality of gas supply and exhaust channels (61a, 61b, 62a, 62b, 63a, 63b…any of these channels could be for exhaust) that intersect the plunge bore (64), said channels including a vacuum channel, and a make-up gas channel (In this case, any one of these channels 61a, 61b, 62a, 62b, 63a, 63b could be used for the recited purpose of vacuum and make-up gas channel, See at least fig. 2, 4, 8, 9, 11 and 14);
wherein the vacuum channel intersects the plunge bore (64) at a location opposite the intersection of the gas make-up channel (See at least fig. 2, 4, 8, 9, 11 and 14). In this case, any of two opposite channels 61a, 61b, 62a, 62b, 63a, 63b meet the claim limitation;
wherein a central axis of the vacuum channel (one of the channel axis on the left of the plunge bore 61a, 61b, 62a, 62b, 63a, 63b) and a central axis of the make-up gas channel (one of the channel axis on the right of the plunge bore 61a, 61b, 62a, 62b, 63a, 63b) only intersect the plunge bore (central axis of bore 64) at the vertical axis of the plunge bore (See at least fig. 2, 4, 8, 9, 11 and 14). In this case, even though the channels are not specifically used as vacuum channels, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the multiple gas ports as a vacuum channel and a make-up gas channel, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed 
Tsuda teaches a Dewar, but does not teach the Dewar containing a cryogenic liquid. However, Schneider teaches a portable cryogenic Dewar (10), wherein the Dewar comprises a fluid manifold (20) and having a lower surface 21, a portion of which is exposed to the interior of neck portion 13 of Dewar 10. Extending downwardly from manifold 20 are a fill tube 22 and a vent tube 23.  Fill tube 22 terminates at the lower end adjacent the inner bottom surface of inner vessel 11; vent tube 23 terminates at the lower end thereof at such a height from the bottom inner surface of inner vessel 11 that the upper surface of cryogenic liquid 18 reaches the lower end of vent tube 23 when inner vessel 11 has been filled to between 85% and 90% capacity.  Fill tube 22 is connected to the outlet side of a check valve 25, the inlet side of which is coupled to a fluid fill inlet 26 provided with a removable cap 27.  Check valve 25 permits fluid to flow from inlet 26 to fill tube 22 when the inlet 26 is coupled to an external supply of cryogenic liquid under pressure. (See at least Col. 3, line 63 to Col. 4, line 12; fig. 2, 4). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cryogenic manifold of Tsuda by implementing the manifold into a liquid cryogenic Dewar, as taught by Schneider, for the purpose of controlling the cryogenic fluid flow into the Dewar. 
In regard to the claim limitation wherein “the cryogenic liquid forms a floor of the plunge bore and extends at least partially into the vacuum channel and the make-up gas channel”, the examiner would like to point out that the recitation that said cryogenic Dewar is to be supplied with the cryogenic liquid from a floor of the plunge bore and extends at least partially into the vacuum channel and the make-up gas channel does not confer patentability to the claim since the recitation of an intended use of the Dewar does not impart patentability to otherwise old structure. In this case, the cited prior art (Tsuda in view of Schneider) teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Pack ard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
In regard to claim 2, Tsuda discloses the cryogenic cooling manifold of claim 1, wherein the plurality of supply and exhaust channels and the plunge bore are circular in cross section (See at least fig. 2, 4, 8, 9, 11 and 14; ¶ 0061), but does not teach the channels and the plunge bore are rectangular in cross section. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify shape into rectangular as claimed would entail a mere change in shape of the channels/bore and yield only predictable results. If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.

In regard to claim 4, Tsuda discloses the cryogenic cooling manifold of claim 3, wherein Tsuda teaches the make-up gas channel (at least one of the channels 61a, 61b, 62a, 62b, 63a, 63b) is at an angle of 90º from the horizontal plane (see fig. 14), but does not explicitly teach the channel inclined at an angle of between 25° to 50° from the horizontal. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the angle of the gas make-up channel of Tsuda to be at an angle between 25° to 50° relative to the horizontal, for the purpose of increasing fluid flow by slightly angling the make-up channel, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regard to claim 5, Tsuda discloses the cryogenic cooling manifold of claim 1, but does not teach the make-up gas channel has a chamfer from 0.08 inches to 0.2 inches, on all edges of the make-up gas channel. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the make-up gas channel of Tsuda to have a chamfer from 0.08 inches to 0.2 inches, as an obvious matter of design choice, for the purpose of eliminating sharp pipe/channel edges and provide a good welding edge. It appears the real benefit is better dry fitting, and ensuring the sharp edge doesn't scrape the glue/solvent

In regard to claim 7, Tsuda discloses the cryogenic cooling manifold of claim 1, wherein the dry gas supply channel (any of the top channels…e.g., 61a, 61b) intersects the plunge bore (64) closer to a top end of the plunge bore (64) than a cryogenic liquid end [bottom end] (See at least fig. 2, 4, 8, 9, 11 and 14).
In regard to claim 10, Tsuda discloses the cryogenic cooling manifold of claim 2, wherein Tsuda teaches the plunge bore width slightly bigger than the width of the plurality of channels perpendicular to the vertical axis of the plunge bore and parallel to a plane perpendicular to the vertical axis of the plunge bore (see at least fig. 2, 4, 14), but does not explicitly teach the plunge bore has a width dimension, WPB, further wherein the plurality of supply and exhaust channels each have a width dimension, Wch, wherein Wch = WPB +/- 10% where they intersect the plunge bore. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to adjust the width dimension of the plurality of channels (Wch) to be equal to or +/- 10% that of the plunge bore width, in order for example to meet the desired fluid flow, since it has been held to be within the general skill of a worker in the 
In regard to claim 11, Tsuda in view of Schneider discloses the cryogenic cooling manifold of claim 1, wherein fig. 14 of Tsuda teaches the make-up gas channel and the vacuum channel (the bottom two channels) intersect the plunge bore (64) adjacent at the lower end of the plunge bore (the bottom channels 63a, 63b, intersect the plunge bore 64 at the lower end) close to the cryogenic liquid (as modified by Schneider, if the Dewar is filled with a cryogen the bore end will be close to the cryogenic liquid as claimed), but does not explicitly teach the gas in the vacuum channel and make-up gas channel is along a surface of the cryogenic liquid within the plunge bore and within a region of the vacuum and make-up gas channels extending back into the channels from the plunge bore. However, It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. Therefore, by filling the Dewar with a cryogenic fluid (as taught Schneider), the gas in the vacuum channel and make-up gas channel will automatically be constrained by the cryogenic liquid to flow along the surface of the cryogenic liquid within the plunge bore and within a region of the vacuum and make-up gas channels extending back into the channels from the plunge bore.
In regard to claim 12, Tsuda discloses the cryogenic cooling manifold of claim 1, but does not teach the vacuum channel and make-up gas channel are sloped where they intersect the plunge bore. However, Official Notice is taken that joining two pipes at angle is a conventional or well-known feature or method for attaching two pipe members to one another, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the 
Applicant’s failure to traverse the Examiner’s assertion of official notice of claim 12 (presented in the previous Office Action) is noted. The applicant is advised that joining two pipes at angle is a conventional or well-known feature or method for attaching two pipe members to one another has been considered as admitted Prior Art.  See MPEP § 2144.03(C).
In regard to claim 21, the modified Tsuda discloses the cryogenic cooling manifold of claim 1, wherein the plurality of gas supply and exhaust channels include a dry gas supply channel that intersects the plunge bore [any one of these channels 61a, 61b, 62a, 62b, 63a, 63b could be used for the recited purpose, e.g., a dry gas supply] (See at least fig. 2, 4, 8, 9, 11 and 14), to enable bore flooding with dry gas (capable).
In regard to claim 22, Tsuda in view of Schneider discloses the cryogenic cooling manifold of claim 1, where a top end of the plunge bore (64) opens to ambient air (see at least Tsuda’s, fig. 2,4, 9, 14), and a bottom end of the plunge bore is immersed in or just above a surface of the cryogenic liquid. Tsuda teaches the bore being above any fluid. Further, Schneider teaches the fill bore 22 immersed into the cryogenic liquid (see fig. 2). 
In regard to claim 23, the modified Tsuda discloses the cryogenic cooling manifold of claim 1, but does not explicitly teach a top end of the plunge bore is covered by a shutter that seals the top end from ambient air and opens to allow samples to be translated from above the plunge bore, through the plunge bore, and into the cryogenic liquid.

In regard to claim 24, the modified Tsuda discloses the cryogenic cooling manifold of claim 1, where the gas supplied to the gas supply channels is dry nitrogen, dry helium, or dry air (See Tsuda, ¶ 0060, 0052), where dry means a moisture content of substantially less than 20 parts per million by volume. Tsuda discloses no moisture in the gas.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (2011/0098841) in view of Schneider et al. (US 4149388) and further in view of Dean (US 3,778,975).
In regard to claim 9, Tsuda discloses the cryogenic cooling manifold of claim 1, but does not teach a heater disposed on the plurality of walls that define the plunge bore. However, Dean teaches a gas chromatography apparatus wherein a block 1 is heated by a heater in bore 17 and carrier gas passed through the helical tube 18, during which movement the carrier gas becomes warm, and through conduit 2 (See Dean, Col. 3, lines 19-28). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cryogenic cooling system of Tsuda by implementing a heater disposed on the plurality of walls of the plunge bore, as taught by Dean in order to heat up the gas flowing through bore to a desired temperature.
Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.
Applicant asserts that the former § 112 rejections are overcome by amendment (Remarks 7). The Examiner agrees and the former rejections have been withdrawn.
Applicant's arguments (Remark page 8-9) that applicant submits that not all the elements of amended independent claim 1 (nor any of the pending rejected dependent claims) are disclosed, taught or suggested by the cited prior art references, alone or in combination. Thus, none of the claims are rendered obvious in view of any of the cited references, regarding the amended independent claim 1 is directed to a cryogenic cooling manifold: • further wherein the cryogenic liquid forms a floor of the plunge bore and extends at least partially into the vacuum channel and the make-up gas channel.
In response, the examiner disagree. Regarding claim wherein the cryogenic liquid forms a floor of the plunge bore and extends at least partially into the vacuum channel and the make-up gas channel, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, the argument is not persuasive. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763